                 Case 2:19-cv-00302-BJR Document 56 Filed 08/02/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     DAVITA INC.,                                       No. 2:19-cv-302-BJR
10

11                                       Plaintiff,

            v.                                        ORDER GRANTING 30-DAY
12
                                                      EXTENSION OF CERTAIN DEADLINES
13   VIRGINIA MASON MEMORIAL HOSPITAL,
     et al.,
14

15                                     Defendants.

16

17

18          Having reviewed the parties’ most recent stipulation and motion for a 30-day extension

19   of certain deadlines (Dkt. No. 55), the Court GRANTS the relief requested as follows:

20          The FRCP 26(f) conference deadline is extended to September 1, 2021.
21          The initial disclosures deadline is extended to September 8, 2021.
22
            The joint status report deadline is extended to September 15, 2021.
23
            DATED August 2, 2021.
24

25

26
                                          A
                                          Barbara Jacobs Rothstein
27                                        United States District Judge

28

     ORDER - 1
